      Case 7:19-cv-00403 Document 50 Filed on 08/03/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     August 03, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             §     CIVIL ACTION NO. 7:19-CV-403
                                                §
FISHER INDUSTRIES, et al,                       §
                                                §
        Defendants.                             §

                 ORDER RESETTING VIDEO STATUS CONFERENCE

       IT IS HEREBY ORDERED that this matter (previously set for August 5, 2020) is hereby

reset for video status conference on September 10, 2020, at 9:30 a.m. before the Honorable

Randy Crane, United States District Court, in the 9th Floor Courtroom, Bentsen Tower, 1701

West Business Highway 83, in McAllen, Texas.

       The Clerk shall send a copy of this Order to all counsel of record.

        SO ORDERED August 3, 2020, at McAllen, Texas.


                                                    ___________________________________
                                                    Randy Crane
                                                    United States District Judge




1/1
